                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

NECTAR COLLECTOR COLORADO, LLC,
                                                  Case No. 20-cv-00780
              Plaintiff,
                                                  Judge Gary Feinerman
v.
                                                  Magistrate Judge Sheila M. Finnegan
CJMY STORE, et al.,

              Defendants.


                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Nectar

Collector Colorado, LLC (“Plaintiff” or “Nectar Collector”) hereby dismisses this action with

prejudice as to the following Defendants:

                Defendant Name                                   Line No.
                     Atwood                                         19
                    Hotdaya                                         71
                     Huanki                                         72
                    huapenga                                        74
                   Kaiyunang                                        84
                   Linayashop                                       91
                    Nideyida                                       108
                      Qiulia                                       118
                   Savemotoer                                      126
                  sharewithyou                                     129
                     tangleib                                      147
                    Wennnxi                                        160
                WUDIDAKEAI                                         164
                       xicha                                       171
                  zhangyinchun                                     185
                 zhazhahui1818                                     186
Dated this 15th day of May 2020.   Respectfully submitted,

                                   /s/ Jake M. Christensen
                                   Amy C. Ziegler
                                   Justin R. Gaudio
                                   Jake M. Christensen
                                   Greer, Burns & Crain, Ltd.
                                   300 South Wacker Drive, Suite 2500
                                   Chicago, Illinois 60606
                                   312.360.0080 / 312.360.9315 (facsimile)
                                   aziegler@gbc.law
                                   jgaudio@gbc.law
                                   jchristensen@gbc.law

                                   Counsel for Plaintiff
                                   Nectar Collector Colorado, LLC




                                      2
